Citation Nr: 9912216	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the residuals of 
fractures of the left tibia and fibula, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from February 1958 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in December 1996, 
when it was remanded to the RO for further development.  


FINDINGS OF FACT

1.  The service-connected residuals of fractures of the left 
tibia and fibula, dating from 1959, are currently 
asymptomatic except for a left saphenous nerve entrapment 
syndrome, which is service connected and rated separately.  

2.  Current manifestations of left knee and ankle 
disabilities are shown to be attributable to intercurrent 
injuries, sustained in a post-service, work-related accident, 
occurring in 1994.  


CONCLUSION OF LAW

Requirements for a rating in excess of 10 percent for the 
residuals of fractures of the left tibia and fibula are not 
satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Parts 3 
& 4, including Code 5262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The U.S. Court of Appeals for 
Veterans Claims (known as the U.S Court of Veterans Appeals 
prior to March 1, 1999, hereinafter "the Court") has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Since the current claim seeking an 
increased rating for the residuals of fractures of the left 
tibia and fibula was received in July 1994, evidence dating 
from earlier than July 1993 is not particularly relevant.  See 
38 C.F.R. § 3.400(o)(2)(1998).  

Background

The appellant sustained a crushing injury to his lower left 
leg in July 1959 while serving on active duty in the U.S. 
Navy.  X-ray studies disclosed a compound comminuted fracture 
of the mid-shaft of the left tibia, and a fracture of the left 
fibula at a more proximal level.  Treatment consisted of 
debridement of the wound, and the internal fixation of the 
compound comminuted fracture of the left tibia with a single 
steel screw.  A long leg cast was then applied, and the 
postoperative course was uneventful.  Immobilization in 
plaster was continued with periodic cast changes until 
December 1959, after which physiotherapy was begun.  No artery 
or nerve involvement was found at that time.  A Board of 
Medical Survey found the appellant fit to return to limited 
duty in February 1960, and another such Board found him fit to 
return to full duty in August 1960.  No relevant findings were 
reported on the appellant's service separation physical 
examination in February 1961.  

It was reported on a VA examination of the appellant in May 
1961 that the left knee lacked 10 degrees of full flexion, 
with no shortening of the left leg or other relevant findings.  
By rating action dated in June 1961, service connection was 
granted for the residuals of fractures of the left tibia and 
fibula, with limitation of flexion of the left knee, and a 
10 percent schedular disability rating was assigned for slight 
knee disability under Diagnostic Code 5262 of the Rating 
Schedule, effective from the date of discharge from service in 
February 1961.  This rating has continued in effect until the 
present and is now protected against reduction pursuant to 
38 C.F.R. § 3.951(b) (1998).  

On a subsequent VA examination of the appellant in May 1963, a 
full range of motion in the left knee was found and reported.  
In January-February 1966, the appellant was hospitalized at a 
VA facility for the surgical excision of a spur on the left 
tibia.  No postoperative complications were reported.  VA 
outpatient records dating from April 1966 indicate that the 
appellant sustained a soft tissue injury, but no new fractures 
of the left leg in a cycle accident.  In February 1967, he 
received VA outpatient treatment after suffering a contusion 
to his left knee in a fall at work.  

In May 1994, the appellant was again shown to have sustained 
injury in a work-related accident when a stack of tires fell 
on the left leg.  At first, only a contusion of the left lower 
leg was found and treated, followed by cellulitis.  However, 
subsequently, both a left knee injury, requiring arthroscopic 
surgery to correct a torn meniscus and to remove loose bone 
fragments following an osteochondral fracture of the left knee 
(October 1994); and a left ankle injury, including 
anterolateral impingement (October 1995), and resulting in 
arthritis of the left ankle joint (August 1995) were 
diagnosed.  By unappealed rating action in March 1995, service 
connection for a medial meniscus tear of the left knee with 
osteochondral fracture was denied.  By unappealed rating 
action in July 1996, service connection for left ankle 
anterolateral impingement was also denied.  

The appellant was accorded a comprehensive VA medical 
examination in July 1997.  The examiner first reviewed the 
extensive medical records in the claims file.  It was the 
examiner's opinion that the very slight limitation of motion 
in the left knee demonstrated on examination was attributable 
to the civilian injury in 1994, not to the original injury in 
service in 1959; and that the primary residual of the service-
connected injury at the time consisted of nerve pain due to 
entrapment of the saphenous nerve by scar tissue in the area 
of the 1959 and 1966 surgical scars.  There was also a very 
slight (5 degrees) valgus attitude to the tibial shaft 
demonstrated on x-ray films.  No significant shortening of the 
left leg was reported at that time.  

Subsequently, in January 1998, the appellant was also accorded 
a VA peripheral nerve examination.  Once again, the examiner 
first reviewed the claims file and the VA medical records.  It 
was also the examiner's opinion that the major current 
disability associated with the 1959 fractures was a saphenous 
nerve entrapment syndrome secondary to scar tissue.  This 
neurological disability was later service-connected and rated 
separately from the fracture residuals.  (See rating action 
dated in November 1998.)  The pain and limitation of motion in 
the left knee currently experienced by the appellant were 
attributed by this examiner to the post-service 1994 injury, 
not to the fractures sustained in service.  Non-anatomical 
give-away weakness of the left quadriceps and hamstring 
muscles was also noted, with a consequent inability to walk on 
the heels and toes; but no cause for these anomalies could be 
given (although it was felt they were unrelated to the left 
tibial fracture).  Moreover, it was also reported that all of 
the muscles of the left leg tested strong.  

Analysis

The Rating Schedule prescribes a ten percent rating for 
impairment of the tibia and fibula, with medical evidence of 
slight knee or ankle disability.  The next higher rating 
requires evidence of moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Code 5262.  Ratings can also be assigned 
based upon the degree of limitation of motion demonstrated in 
the knee joint, although the appellant in this case has always 
demonstrated a non-compensable degree of limitation of motion 
in the left knee.  38 C.F.R. § 4.71a, Codes 5260 & 5261.  

The service-connected residuals of fractures of the left tibia 
and fibula appear from the evidence to be mostly asymptomatic 
at the present time, exclusive of the saphenous nerve 
entrapment syndrome which is a secondary complication of those 
injuries and which is separately rated.  Any limitation of 
left knee motion which was associated with the 1959 fractures 
had apparently resolved by 1963.  The appellant's treating 
physicians in 1994-95 clearly attributed all current left knee 
and ankle disabilities to the work-related 1994 episode (see, 
e.g., Initial Orthopaedic Surgical Evaluation, dated April 25, 
1995).  Moreover, the appellant's current symptoms of left 
knee pain, limited motion in the left knee, left ankle pain, 
muscular weakness in the left leg, etc. are all attributed by 
the most recent VA examiners to either post-service 
intercurrent injuries or to unknown causes.  Therefore, 
despite the appellant's repeated but erroneous assertions that 
the service-connected left leg disability has worsened and 
required further treatment and surgery in 1994-95, it cannot 
be said that, based upon the medical evidence at the present 
time, the service-connected fractures are productive of more 
than a slight degree of disability which is consistent with 
the current, protected 10 percent schedular rating.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  For example, the service-
connected fractures of the left tibia and fibula are not shown 
to have required hospital treatment since 1966, and any 
current interference with the appellant's employment is shown 
to have been caused by nonservice-connected injuries sustained 
in 1994.  Thus, the requirements of 38 C.F.R. § 3.321 relating 
to referrals for extraschedular evaluations are not applicable 
here.  Although the Board may not assign an extraschedular 
rating in the first instance, Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), nothing precludes the Board from reaching a 
conclusion, in this case affirming the RO, that the criteria 
for submission under 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board has also 
considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 , whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The Board has found no basis on which 
to assign a higher disability evaluation.  





ORDER

Entitlement to an increased rating for the residuals of 
fractures of the left tibia and fibula, currently rated 
10 percent disabling, is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

